(212) 474-1788 March 31, 2014 Time Inc. Amendment No. 2 to Form 10 Filed March 7, 2014 File No. 001-36218 Dear Mr. Brown: Reference is made to the comment letter (the “Comment Letter”) dated March 18, 2014 from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) with respect to Amendment No. 2 to the Form 10 of Time Inc. (the “Company”), filed with the Commission on March 7, 2014. This letter is to confirm our conversation with you on March 28, 2014, granting the Company an extension to May 1, 2014 to file its response to the Comment Letter, in order to include information relating to the Company’s issuance of debt securities to third-party investors and establishment of a term loan and revolving commitments. We are grateful for the Staff’s assistance in this matter.Please do not hesitate to contact me with any further comments or questions. Sincerely, /s/ Eric L. Schiele Eric L. Schiele Mr. John Dana Brown Attorney Advisor U.S. Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549-3628 VIA EDGAR Copy to: Mr. Joseph A. Ripp Chief Executive Officer Time Inc. 1271 Avenue of the Americas New York, New York 10020 VIA EMAIL
